Case 9:18-mc-81148-UNA Document 30-2 Entered on FLSD Docket 09/30/2018 Page 1 of 2

Dr.	Marina	P.	Banchetti	                                                                                                          	
7536	Eagle	Point	Drive	
Delray	Beach,	FL	33446	
                                                                                                                                  	




SEPTEMBER 28, 2019


TO THE HONORABLE COURT:


My	 name	 is	 Marina	 Banchetti	 and	 I	 have	 written	 this	 letter	 as	 a	 character	 statement	 on	 behalf	 of	 Mr.	 Owen	
Headley.		I	unfortunately	could	not	appear	in	person	in	court	today	due	to	obligations	at	work.		However,	I	hope	
that	this	written	statement	will	hold	the	same	weight	in	the	eyes	of	the	court	as	would	a	personal	appearance.	

I	am	the	wife	of	Professor	Clevis	Headley	and	sister-in-law	of	Mr.	Owen	Headley.		Clevis	Headley	and	I	have	been	
a	couple	since	February	1986	when	we	were	both	graduate	students	at	the	University	of	Miami,	earning	our	
Ph.D.’s	in	philosophy	for	the	purpose	of	becoming	professors.		We	decided	to	formalize	our	lifelong	commitment	
to	one	another	by	getting	married	at	the	Delray	Beach	Courthouse	in	July	2009,	with	my	widowed	father	and	
my	mother-in-law	serving	as	our	witnesses.		We	have	no	children,	only	three	wonderful	rescue	cats	who	bring	
great	fun	and	joy	to	our	lives.	

I	was	born	on	the	7th	of	November,	1963	in	Montevideo,	Uruguay.		I	am	the	only	child	of	Italian-born	parents	
who	had	emigrated	to	Uruguay,	which	is	where	they	met	and	married.		My	father,	who	is	88	years	old	and	retired,	
worked	as	a	string	instrument	maker	and	my	mother,	at	the	time	of	my	birth,	was	a	homemaker.		For	economic	
reasons,	my	parents	decided	to	move	back	to	Italy	in	1968	and	then	to	France,	where	the	prospects	for	my	
father’s	work	were	decidedly	better	than	in	Italy.		We	moved	to	a	suburb	about	30	minutes	by	train	from	Paris,	
and	my	mother	began	working	at	the	Paul	Hargittai	Design	Studio	in	Paris,	where	she	produced	fabric	designs	
for	 some	 of	 France’s	 most	 important	 fashion	 houses,	 such	 as	 Christian	 Dior,	 Pierre	 Cardin,	 and	 Yves	 Saint-
Lauren.	

In	 1975,	 my	 parents	 decided	 that	 they	 should	 fulfill	 their	 lifelong	 dream	 of	 living	 in	 the	 United	 States	 and	
successfully	applied	for	a	green	card.		Once	we	arrived	in	the	United	States,	my	parents	decided	to	live	in	Miami	
because	of	the	wonderful	climate	and,	in	1980,	my	parents	and	I	became	naturalized	U.S.	citizens.		I	continued	
to	live	in	my	parent’s	home	in	South	Miami	until	1991,	the	year	when	I	successfully	defended	my	dissertation	
and	acquired	my	doctorate.		Clevis	Headley	also	earned	his	doctorate	that	same	year	and	we	moved	together	to	
Tallahassee	to	teach	at	Florida	A&M	University.	

After	two	years	of	teaching	at	FAMU,	we	decided	that	we	wanted	to	be	closer	to	our	families,	particularly	since	
I	am	an	only	child	and	I	wanted	to	be	close	to	my	parents	as	they	became	older	and	approached	retirement.		We	
both	began	teaching	in	the	department	of	philosophy	at	Florida	Atlantic	University,	each	of	us	earning	tenure	
and	becoming	very	productive	members	of	the	faculty.		My	mother	passed	away	in	1996	of	complications	from	
a	cardiac	arrest	and	my	father	moved	to	Delray	Beach	in	2011,	where	he	purchased	a	home	close	to	ours.		Clevis	
Headley	 and	 I	 still	 both	 teach	 philosophy	 at	 Florida	 Atlantic	 University	 and	 I	 was	 appointed	 as	 head	 of	 the	
philosophy	department	in	November	2017.	

	

	


	
   Case 9:18-mc-81148-UNA Document 30-2 Entered on FLSD Docket 09/30/2018 Page 2 of 2

    Having	been	a	member	of	the	Headley	family	for	more	than	30	years,	I	believe	that	I	am	in	a	very	good	position	
    to	 speak	 to	 Mr.	 Owen	 Headley’s	 character.	 	 I	 first	 met	 Owen	 Headley	 in	 1986	 when	 he	 came	 down	 from	
    Gainesville	 to	 visit	 his	 family	 for	 the	 holidays.	 	 My	 husband	 and	 I	 have	 always	 maintained	 a	 very	 close	
    relationship	with	my	brother-in-law	and	I	consider	him	to	be	a	trusted	friend.	

    Because	he	has	a	contractor’s	license,	my	husband	and	I	have	always	relied	on	Owen	Headley	whenever	we’ve	
    needed	any	work	done	on	our	house,	whether	it	be	a	repair	or	a	renovation.		However,	the	reason	that	we	rely	
    on	Owen	Headley	is	not	because	he	is	a	close	relative	but	because	he	is	always	reliable	and	committed	to	doing	
    good	work.		In	can	honestly	say	that	Owen	Headley	is	truly	committed	to	the	pursuit	of	excellence	in	all	that	he	
    does.	

    In	all	my	interactions	with	Owen	Headley	and	in	all	the	interactions	that	I	witnessed	since	I’ve	known	him,	I	can	
    say	honestly	and	without	a	shred	of	doubt	that	he	has	always	comported	himself	with	great	respect,	honesty,	
    generosity,	and	genuine	concern	for	the	well-being	of	others.		He	will	go	out	of	his	way	to	help	other	people,	
    sometimes	at	great	expense	to	himself	in	terms	of	both	time	and	money.		When	my	mother	passed	away,	he	was	
    a	significant	member	of	the	support	system	that	helped	me	get	through	those	hard	times.		When	my	father	
    moved	to	Delray	Beach	and	needed	to	fix	up	his	Miami	home	in	order	to	sell	it,	Owen	gave	many	hours	of	his	
    time	to	help	in	this	endeavor.		In	fact,	my	father	has	great	respect	for	Owen	and	considers	him	a	good	friend.	

    Having	grown	up	as	an	only	child,	I	can	say	that	I	am	a	very	self-reliant	person.		However,	as	self-reliant	as	a	
    person	 can	 be,	 there	 are	 times	 in	 life	 when	 one	 needs	 the	 love	 and	 support	 of	 other	 people	 in	 order	 to	 get	
    through	some	of	life’s	more	difficult	struggles.		It	is	precisely	during	those	times	that	Owen	Headley,	as	well	as	
    my	other	brothers	and	sisters	in	law,	have	been	like	the	brothers	and	sisters	that	I	never	had.	

    I	can	honestly	say	that	Owen	Headley	is	one	of	the	most	trustworthy	and	honest	people	I	have	ever	met	in	my	
    54	years	of	life	and	I	am	proud	to	be	able	to	call	him	my	brother-in-law.		In	fact,	I	am	absolutely	shocked	and	
    dismayed	 at	 the	 accusations	 that	 have	 been	 made	 against	 him	 and	 I	 am	 firmly	 convinced	 that	 all	 of	 these	
    accusations	are	categorically	false.	

    I	 regret	 not	 being	 in	 court	 today	 to	 testify	 in	 person	 on	 behalf	 of	 Owen	 Headley.	 	 However,	 I	 hope	 that	 this	
    statement	serves	as	a	testimony	of	Owen	Headley’s	honest,	law-abiding,	generous,	and	trustworthy	character	
    from	 someone	 who	 has	 known	 him	 very	 well	 for	 over	 three	 decades.	 	 Given	 his	 good	 character	 and	 his	
    trustworthiness,	I	hope	that	the	court	will	agree	to	grant	Mr.	Owen	Headley	bail.	

    	

    Respectfully,	

    	


    Marina	P.	Banchetti	




Page	2	
